Citation Nr: 1216058	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-11 087A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee, prior to December 17, 2011.

2.  Entitlement to a rating in excess of 40 percent for tricompartmental arthrosis of the left knee (previously evaluated as traumatic arthritis of the left knee with limitation of extension), from December 17, 2011.

3.  Entitlement to a rating in excess of 10 percent for instability of the left knee, from December 17, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for traumatic arthritis of the left knee.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2009, the Veteran testified during a Board video-conference hearing before an Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC granted a 40 percent for rating for tricompartmental arthrosis of the left knee (previously evaluated as traumatic arthritis of the left knee with limitation of extension) and a 10 percent rating for instability of the left knee, effective December 17, 2011.  The appeal was otherwise denied (as reflected in a March 2012 supplemental SOC (SSOC)) and the AMC returned the appeal to the Board for further appellate consideration.

Although the AMC increased the rating for the Veteran's service-connected left knee arthrosis (previously, arthritis), and has granted a separate rating for instability, each effective December 17, 2011, inasmuch as higher ratings for each left knee disability are available before and after that date, and a Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as now encompassing all three matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In April 2012, prior to the promulgation of a decision on the issues remaining in controversy, the Board received notification from the Veteran that he wished to withdraw from appeal any remaining issues pertaining to the evaluation of his left knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2012, the Board received notification from the Veteran that he wished to withdraw from appeal any remaining issues pertaining to the evaluation of his left knee.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


